                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

BARBARA ANN MOORE,                                )
                                                  )
             Plaintiff,                           )
                                                  )
      v.                                          )           No. 4:20-CV-104-SRC
                                                  )
EQUIFAX, et al.,                                  )
                                                  )
             Defendants.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of self-represented plaintiff Barbara Ann

Moore for leave to commence this civil action without payment of the required filing fee, motion

for inquiry as to the undersigned’s relationship with James Clark of Better Family Life, and motion

to voluntarily dismiss defendant St. Louis City Metropolitan Police Department. Having reviewed

the financial information provided on plaintiff’s application to proceed in district court without

prepaying fees or costs, the Court finds the motion should be granted. For the reasons explained

below, the Court will deny plaintiff’s motion for inquiry, grant the motion to voluntarily dismiss

defendant St. Louis City Metropolitan Police Department, and dismiss plaintiff’s claims pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                Legal Standard on Initial Review

       Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. An action is frivolous

if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989).

An action is factually frivolous if the facts alleged are “clearly baseless.” Denton v. Hernandez,
504 U.S. 25, 32-33 (1992). Allegations are clearly baseless if they are “fanciful,” “delusional,” or

“fantastic.” Id.

       To state a claim for relief, a complaint must plead more than “legal conclusions” and

“[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a “mere possibility of misconduct.” Id. at 679. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”           Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing complaint filed by a self-represented person under 28 U.S.C. § 1915, the

Court accepts the well-pled facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984), and

liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner,

404 U.S. 519, 520 (1972). A “liberal construction” means that if the essence of an allegation is

discernible, the district court should construe the plaintiff’s complaint in a way that permits his or

her claim to be considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777,

787 (8th Cir. 2015). However, even self-represented complainants are required to allege facts

which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply

additional facts or to construct a legal theory for the self-represented plaintiff that assumed facts

that had not been pleaded).




                                                  2
                                          The Complaint

       On January 22, 2020, self-represented plaintiff Barbara Ann Moore filed this civil suit on

a Court-provided form against the following defendants: Equifax, AT&T, Google, and the St.

Louis City Metropolitan Police. In her form complaint, plaintiff describes her allegations against

each defendant as follows:

       (1) Equifax opened my Identification to be stolen.

       (2) Google contained untrue information for various parties to use.

       (3) AT&T allowed another party to use an old phone number to steal my Identity.

       (4) St. Louis Metropolitan Police Department relied on false information from on-
           line to identify me, then refused proper Identity theft report, creating a
           conspiracy upon emails not belonging to Barbara Ann Moore.

(ECF No. 1 at 6).

       In the space designated for plaintiff to describe the relief she seeks from the Court, she

states: “I’m facing condemnation of my home, unable to run my new business, unable to unravel

damages of an insurance case. Unable to receive a part time job due to name displacement.” Id.

Plaintiff seeks over $100,000 in monetary damages for her “name being identified as someone

else,” an inability to run her business, and a “loss of intellectual literature.” (ECF No. 1 at 7).

       In addition to her complaint, plaintiff filed several exhibits, including a four-page narrative,

which contains numerous nonsensical allegations in which she alleges an “unknown person” has

changed her address, deleted her phone messages, hacked into her library card, sent viruses to her

“thumb savers,” used her deceased mother’s name, and colluded with people on the internet to

prevent her from being an author or running her business Random PAGES LC d/b/a Dark Skin

Barbee Ann. (ECF No. 1-1 at 3-6). Plaintiff also alleges unknown individuals were “catfishing”


                                                  3
her on Facebook pretending to be her friend or “a lover” and someone from “office Depot” began

to control her computer and iCloud. As to the named defendants, plaintiff’s narrative alleges that

“AT&T has locked [her] profile as a deceased person,” “Google enterfere’s [sic] with information

of identity theft with, or in conjunction of fictitious identity theft,” and “Equifax [is] leader of this

disturbance to Identity crises of [plaintiff].” Id. at 41.

        Plaintiff then provides a description of each of her exhibits as follows:

        (1) Exhibit A / Equifax and AT&T introducing Identity Theft, explaining to report
            to St. Louis Metropolitan Police Department for confirmation retaining a police
            report of Identity Theft.

        (2) Exhibit B / Fraud Report #19-054488, unsigned, however retrieved by myself,
            Barbara Ann Moore of inconsistency due to Officer Mayberry’s response.
            Everyone wants to have these reports to prove that they need a new Social
            Security number. There’s a conspiracy here.

        (3) Legal Zoom attached to content writing services with a Facebook friend name,
            Mathew Smith!

        (4) Partial letter answering information about IRS redeeming Business Identity
            Theft.

        (5) IRS letter relating to Identity Theft, introducing Business Identity Theft.

        (6) Netspend Prepaid Debit Card Dispute, A [sic] card used to pay bills.

(ECF No. 1-1 at 7).

        Plaintiff also filed two supplements to her complaint. The first supplement does not state

any allegations against the named defendants, but the second supplement states:

        My situation is getting worse in terms of [defendant] Google. The e-mail addresses
        that are not mine connected to Facebook should be shut down. I don’t know if the
        Court understands. It’s the issues of the cloud. I’m followed by my license plate,
        my phone and contacts, doctor offices, routine places that I go. I would like the FBI
        to step in and help with this case.

(ECF No. 7).
                                                   4
                                             Discussion

       As a threshold matter, plaintiff filed a motion to voluntarily dismiss defendant St. Louis

City Metropolitan Police for the reason that the “City Entity did not have knowledge of Business

Identity Theft concerning Barbara Ann Moore[.]” (ECF No. 5). The Court will grant plaintiff’s

motion to dismiss this defendant.

       Plaintiff also filed a motion for inquiry as to the undersigned’s relationship with James

Clark of Better Family Life. (ECF No. 4). Plaintiff states that any potential relationship “could

have binding on evidence that will or could be bias of getting justice. If these people have relation,

I must ask to have the case re-asigned [sic].” Neither James Clark nor Better Family life is a named

defendant in this action and plaintiff provides no information as to how any “relation” could cause

the Court’s impartiality to be questioned.       Nonetheless, the undersigned is not personally

acquainted with and has no connection to an individual named James Clark or the entity Better

Family Life. The Court will deny plaintiff’s motion for inquiry.

       As to the merits, the Court has carefully reviewed and liberally construed plaintiff’s

complaint and the supplements thereto and concludes that none of the allegations the Court can

decipher state a plausible claim for relief. The Federal Rules of Civil Procedure require litigants

to formulate their pleadings in an organized and comprehensible manner. Civil plaintiffs are

required to set out their alleged claims and the facts supporting those claims in a simple, concise,

and direct manner. Even self-represented litigants are obligated to plead specific facts and proper

jurisdiction and abide by the Federal Rules of Civil Procedure. See McNeil v. United States, 508

U.S. 106, 113 (1993). Here, plaintiff has not done so. Although the Court is to give plaintiff’s

complaint the benefit of a liberal construction, the Court will not create facts or construct claims.


                                                  5
See Stone, 364 F.3d at 914-15 (refusing to supply additional facts or to construct a legal theory for

a self-represented plaintiff). Plaintiff has not provided any facts to support her allegations against

the named defendants. The Court finds the factual allegations in the complaint to be delusional

and fanciful, and therefore clearly baseless. See Denton, 504 U.S. at 32-33. For these reasons, the

Court will dismiss this action as frivolous and for failure to state a claim upon which relief may be

granted. See 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).




                                                  6
       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 2) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion to voluntarily dismiss defendant St.

Louis City Metropolitan Police Department (ECF No. 5) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s motion for inquiry as to the undersigned’s

relationship with James Clark of Better Family Life (ECF No. 4) is DENIED.

       IT IS FURTHER ORDERED that plaintiff’s claims against defendants Equifax, AT&T,

and Google are DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) as legally

frivolous and for failure to state a claim upon which relief may be granted.

       IT IS FURTHER ORDERED that the motion for the appointment of counsel (ECF No.

3) is DENIED as moot.

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this 27th day of March, 2020.




                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                 7
